                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION



MARK A. WILLBANKS                                                             PLAINTIFF


v.                            NO. 3:19-cv-00117 KGB/PSH


NANCY A. BERRYHILL, Acting Commissioner                                    DEFENDANT
of the Social Security Administration



                                         ORDER


      Plaintiff Mark A. Willbanks has filed an application to proceed in the district

court without prepaying fees or costs, a submission the Clerk of the Court has construed

as a motion for leave to proceed in forma pauperis. See Document 1. The Court has

reviewed the motion and finds that it should be, and is, granted. Plaintiff may proceed

without the prepayment of fees or costs or the giving of security. The Clerk of the Court

shall issue summons to plaintiff, and plaintiff shall serve the appropriate parties.

      DATED this 22nd day of April, 2019.




                                                UNITED STATES MAGISTRATE JUDGE
